Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 26, 2020

                                        No. 04-20-00131-CV

                                      Clint Harrison ELLER,
                                             Appellant

                                                  v.

                          DAD P AS NEXT FRIEND TO T.P. a Minor,
                                        Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 18-383A
                         Honorable N. Keith Williams, Judge Presiding


                                           ORDER

        A copy of appellant’s notice of appeal was filed in this court on February 28, 2020.
When the notice of appeal was filed, this court notified appellant in writing that our records did
not reflect that the filing fee in the amount of $205.00 was paid. In addition, our record contains
no evidence that appellant is excused by statute or rule from paying the filing fee. See TEX. R.
APP. P. 5, 20.
        We therefore ORDER appellant to show cause in writing by April 10, 2020 that either:
(1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the filing fee.
If appellant fails to respond within the time provided, this appeal will be dismissed for failure to
pay the filing fee. See id. R. 5, 42.3(c) All other appellate deadlines are suspended pending the
payment of the filing fee.




                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court